April 17, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                            TONY WOODY, Appellant

NO. 14-12-00762-CV                           V.

                         MADELYN WOODY, Appellee
                      ________________________________

       This cause, an appeal from the trial court’s final judgment signed, May 22,
2012, was heard on the transcript of the record. We have inspected the record and
find the trial court erred in incorporating the parties’ purported agreement on child
support in the judgment. We therefore order that the portions of the judgment
regarding child support are REVERSED and ordered severed and REMANDED
for proceedings in accordance with this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its own costs by reason of this appeal.

      We further order this decision certified below for observance.